905 So. 2d 905 (2005)
Lorenzo COLE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-0403.
District Court of Appeal of Florida, First District.
April 12, 2005.
Rehearing Denied July 6, 2005.
Appellant, pro se.
Charles J. Crist, Jr., Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the Appellant's response to this Court's order, dated February 28, 2005, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on January 21, 2005, appeals a non-appealable order, which issued on January 6, 2005, and denied the Appellant's motion for rehearing. Because the motion for rehearing is not subject to appellate review, this Court is without appellate jurisdiction. See Carter v. State, 242 So. 2d 737, 737 (Fla. 1st DCA 1970); Fla. R.App.9.110(b). To the extent the Appellant argues that he is appealing the underlying order, his motion for rehearing was not timely filed within 15 days of the trial court's order and, thus, did not delay rendition of the underlying final order. See Fla. R.Crim. P. 3.850(g); Fla. R.App. P. 9.020(h).
DISMISSED.
WOLF, C.J., DAVIS and PADOVANO, JJ., concur.